

116 S4176 IS: To amend title 38, United States Code, to expand eligibility for home loans from the Secretary of Veterans Affairs to certain members of the reserve components of the Armed Forces, and for other purposes. 
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4176IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. McConnell for (Mr. Tillis  (for himself, Mr. Tester, and Mr. Moran)) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for home loans from the Secretary of Veterans Affairs to certain members of the reserve components of the Armed Forces, and for other purposes. 1.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs(a)Expansion of definition of veteran for purposes of home loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:(7)The term veteran also includes, for purposes of home loans, an individual who performed active service (as that term is defined in section 101 of title 10) for a period—(A)of not less than 90 cumulative days; and(B)that includes 30 consecutive days..(b)Expansion of eligibilitySection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:(G)Each individual described in section 3701(b)(7) of this title..